United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60264
                          Summary Calendar


ABD ALRAHMAN AL-MOUSA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74-409-240
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Abd Alrahman Al-Mousa petitions for review of the Board of

Immigration Appeals’ (BIA) opinion that affirmed the decision of

the Immigration Judge (IJ) denying him asylum and withholding of

removal.   He contends that the IJ erred in finding his testimony

not credible, that he established past persecution by the Syrian

government, and that he has a well-founded fear of persecution if

he is forced to return to Syria.   As Al-Mousa does not challenge

the IJ’s denial of his application for withholding of removal,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60264
                                 -2-

that issue is deemed abandoned.    See Calderon-Ontiveros v. INS,

809 F.2d 1050, 1052 (5th Cir. 1986).

     We review the IJ’s decision because the BIA summarily

affirmed without opinion and essentially adopted the IJ’s

decision.   See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).   We will uphold the IJ’s determination that Al-Mousa is

not eligible for asylum if it is supported by substantial

evidence.   Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994); see

8 U.S.C. § 1105a(a)(4) (1970).    To reverse the IJ’s determination

that Al-Mousa is not eligible for asylum, he must demonstrate the

evidence was so compelling that no reasonable factfinder could

conclude against it.    Chun v. INS, 40 F.3d 76, 78 (5th

Cir. 1994).   We will not “review decisions turning purely on the

[IJ's] assessment of the alien petitioner’s credibility.”      Chun,

40 F.3d at 78 (quotation and citation omitted).

     After careful review of the briefs and the administrative

record, we hold that a reasonable adjudicator would not be

compelled to conclude that Al-Mousa established past persecution

in connection with the 1982 killings in Hama.   Moreover, we will

not disturb the IJ’s finding that Al-Mousa’s other assertions of

past persecution and his assertion of fear of future persecution

were incredible.   See Chun, 40 F.3d at 78.

     PETITION DENIED.